Title: To George Washington from Brigadier General Charles Scott, 25 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Lyons hous on the Bedford Road [N.Y.] Sept. 25th 1778
          
          I rcd Your Excellencys Favors of the 24th Through Colo. Tilghman at 2 oClock this morning.
          on tusday last a Considerable Number of the Enemy imbarked 
            
            
            
            and fell down with the tide towards the Hook. their disteny is not Yet known—By two deserters I am told that when the detachment (I mentiond in my last) Marched the whole of their bagage as well that below The bridg as above was carryed to a large Stone hous Near Kings Bridg where the flat bottom boats Lay. I think it must have been taken there in order to Send off while they Amused us—on tusday Last there was a meeting of the Refugees from Long & York Islands Held in the City by a Genl order. Colo. Robertson attended the meeting and Laid the Business before them, which as Yet I am not able to know. Part of their Cavelry is Certainly imbarked on Wednesday Last, but it is possable they may Be going to the Jerseys. the enemy that came out Last Wednesday having taken post on Gil Volentens Hill & Within Striking distance of my Camp I thaught Prudance Dictated a move of my Corps, which was don This morning at 3 oClock, Leaving the picquets and Some Horse to watch their Motions, untill we could reach Our new position. there are Still remaining at Wrights Mills Some Onions and Damaged Flower, which will be got off this day, if the enemy Should not be advancing. I must Confess that it dos not admit of a doubt with me that they Will advance Ither this day or tomorrow, from every Acct That I am able to git my Partie is their Object. I have The pleasure to inform Your Excellency that my Preasant Position is very strong with an impassable country on my Right and left at least for Several miles, that I am perfectly Secure against Surprize. I have at last With much Difficulty procurd a proper person to Stay In York for the purpose of Intillegence, this togather With the person I mentiond to You, on York Island I Hope will be able to give us every possable intilligence Respecting the enemys movements. Should the enemy direct Their Course up the North river I will agreable to Your Orders Acquaint Genl Putnum of it with all possable Dispatch. I am Your Excellencys Obt Servant
          
            Chs Scott
          
          
          p.s. Since writing the above I am informd by a Horse Man of Colo. Blands that the enemy are advancing on The Albany road, he thinks not less than 3000 when he Left them they wear about four miles below tarry Town moving Briskly on. I have a number of good officers out Reconnoitering them, if they should Continue to advance (which I shall soon hear) I will Dispatch a messenger to Your excellency and another To Genl Putnum. particular attention shall be paid To Your orders of Yesterday respecting my falling back To the Hylands above Kings Ferry. my Camp is in Full view of the Sound for Near forty miles we Discover in it about twenty Sail they appear to stand For New York. Your Excellency may rest assurd that every thing possable shall be don not only for the Security of my own Camp but the armey at large.
          ½ past 1 oClock
          
         